DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 06/28/2021, claims 38-39 are newly added; claims 1, 9-11, 14, 21-23, and 29-39 are pending.
Claims 1, 22, 23, 32-35, and 37 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the computing device is configured to compare an image of a color of the food item captured at the doneness- based event triggered interval with the pre-programmed desired color levels of the food item to determine the color change of the food item” recited in claim 1, lines 12-15, uses a generic placeholder “computing device” that is coupled with functional language “is configured to …food item” without reciting sufficient structure to perform the recited function
“a mobile device in communication with the computing device and configured to: display the captured at least one image…. cooking appliance” recited in claims 1 and 38 use(s) a generic placeholder “mobile device” that is coupled with functional language “configured to: display the captured at least one image…. cooking appliance” without reciting sufficient structure to perform the recited function
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
With regards to the corresponding structure of the claimed “computing device”, After reviewing the specification, it does not disclose what structure of the computing device (e.g. processor, hardware, software, or combination of hardware and software,calculator, or else)  to perform the claimed function “compare an image of a color of the food item captured at the doneness- based event triggered interval with the pre-programmed desired color levels of the food item to determine the color change of the food item”. Even though para.0020 of the current specification discloses: “The computing device 70 in the oven's electronic system 50 can be programmed with an algorithm that can compare the brownness or color change of a food item with a desired brownness or color level pre-programmed in the electronics system 50”, it does not explain clearly what structure of the computing device is.
With regards to the corresponding structure of the claimed “mobile device”, Applicant’s Specification, para.0017 recites: “mobile device 74 such as a smart phone or tablet”. Thus, the spec describes the corresponding structure of it.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-11, 14, 21-23, and 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, claim limitation(s) “the computing device is configured to compare an image of a color of the food item captured at the doneness- based event triggered interval with the pre-programmed desired color levels of the food item to determine the color change of the food item” recited in lines 12-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Para.0020 of the current specification only discloses that the computing device 70 can be programmed with an algorithm to perform the claimed function, but it does not explain clearly what structure of the computing device is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 14, 21-23, 30, and 38-39 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bhogal (US 20180292092 A1)
	Regarding claim 1, Bhogal discloses
A cooking appliance (oven 100, see fig.6) comprising: 
a cooking chamber (oven cavity 200, see fig.6) for receiving a food item for cooking (see para.0039);
a door (door shown in fig.6) providing selective access to the cooking chamber (oven cavity 200); 
an imaging device (optical sensor/ camera 710, see figs.8-10. See para.0112, the optical sensor 710 include camera 710) located within one of the cooking chamber or the door (see para.0043 and figs.8-10), the imaging device (optical sensor/ camera 710) having a field of view including at least a portion of the cooking chamber (oven cavity 200) and configured to capture an image of the food item inside the cooking chamber (see para.0042: “optical sensor 710 that functions to measure optical data about the cooking cavity 200 (e.g., foodstuff 10 within the cooking cavity 200”);  
	a memory (database or memory, see para.0058 and  para.0165) for storing pre-programmed desired color levels of the food (see para.0058 and 0108, “the database functions to store data and information related to cooking sessions”, including the threshold level of brownness. See desired brownness levels of a food shown in fig.18)
a computing device (computing system 20, see fig.4) in communication with the memory (database or memory, see para.0058 and 0165) and the imaging device (optical sensor/ camera 710) and comprising a software module (“software”, see para.0037. See para.0057, the computing system 20 includes the processor; thus, it comprises the software module as claimed) configured to determine a doneness-based event triggered interval (see fig.14, set of images taken at different intervals associated with food parameter values (see 0076 and para. 0145, food parameter includes “brownness”). Thus, the interval taking these images shown in fig.14, associated with “brownness”, is equivalent to the claimed “doneness-based event triggered interval”. By taking the images at the interval(s) shown in fig.14, it is clear that the software in the computing system determines the interval(s). Notes: in the current application, para.0021, “the doneness-based interval 26 c could be based on “brownness”, which is the same manner as Bhogal) and to trigger the capturing of images of the food item by the imaging device at the doneness-based event triggered interval (see interval shown in fig.14), wherein the doneness-based event triggered interval (see interval shown in fig. 14) comprises at least a color change of the food item (see fig.14 and para.0076, the color/brownness of the food changes when the food is cooked longer), 

    PNG
    media_image1.png
    640
    701
    media_image1.png
    Greyscale

Figure 14 of Bhogal

and wherein the computing device (computing system 20) is configured to compare an image of a color of the food item (image 55) captured at the doneness- based event triggered interval (see figs 14 and 21) with the pre-programmed desired color levels of the food item (threshold level of foodstuff parameter ("brownness"), see para.0114) to determine the color change of the food item (para.0114 recites: “the system can determine that the foodstuff ("chicken") is below a threshold level of foodstuff parameter ("brownness") for target food output condition ("crispness")”. Thus, it means that the computing system compares the current brownness with the threshold level to determine the color change of the food item is not enough to reach the threshold level. Notes: “. In the current application, para.0020 discloses: “The computing device 70 in the oven's electronic system 50 can be programmed with an algorithm that can compare the brownness or color change of a food item with a desired brownness or color level pre-programmed in the electronics system 50”. Thus, the computing system 20 compares the captured images with the threshold level of the brownness is the same manner as the claimed limitation); and 
a mobile device (remote user device 40 (e.g., FIG. 11). “The user device 40 can be a mobile device (e.g., a laptop, tablet, phone, smartwatch, etc.)”, see para.0051) in communication with the computing device (computing system 20) and configured to: 
display the captured at least one image (image 55) during the cooking cycle (see para.0115) at the doneness based event-triggered interval (see fig.14, set of images captured by the camera at doneness/brownness-based event triggered interval);
prompt a first user input during the cooking cycle (see fig.21), the first user input comprising one of ending the cooking cycle, adjusting a cook time, adjusting a temperature, or adjusting a functionality of the cooking appliance (para.0053 recites: “The user interface 30 can optionally include features with which the user can make adjustments to the current cooking session (e.g., starting, pausing, stopping cooking steps, changing temperature or other operation settings”), 
prompt a second user input (“feedback”) after completion of the cooking cycle (see figs.14-17), the second user input comprising user feedback on the completed cooking cycle (abstract: “collecting subjective feedback values from the user for the resulting food output condition of the foodstuff after the cooking session”). 
Regarding claim 9, Bhogal further discloses a sensor (“temperature probe”, see para.0109) for measuring an internal temperature of the food item (see para.0109). 
Regarding claim 10, Bhogal further discloses the sensor is a temperature probe (“temperature probe”, see para.0109).  
Regarding claim 11, Bhogal further discloses the temperature probe (“temperature probe”) is in communication with the computing device (computing system 20) and outputs a temperature reading (see fig.11 and para.0123. A temperature reading is shown on the phone 40).  
Regarding claim 14, Bhogal further discloses a controller (processing system 500, see fig.8) configured to modify operation of the appliance based on the first user input (see fig.8 and para.0039).  
Regarding claim 21, Bhogal further discloses adjusting the functionality of the cooking appliance comprises one of turning on and off a convention fan (see para.0074) and turning on and off a broiler (see para.0146: “updating a heating element parameter associated with the “Broil” operation parameter… (e.g., reducing the number of activated heating elements proximal the oven top”, which means turn off the activated heating elements).  
Regarding claim 22, Bhogal further discloses the memory (database/memory) is configured to store the first and second user inputs (instructions and feedback, see para.0165)
Regarding claim 23, Bhogal further discloses the doneness- based event triggered interval automatically adjusts for a next cooking cycle based on the stored first and second user inputs (see para.0028 and 0108).  
Regarding claim 30, Bhogal further discloses the computing device (computing system 20) compares the color change of a food item at set-point interval (see para.0114: “the system can determine that the foodstuff (“chicken”) is below a threshold level of foodstuff parameter (“brownness”) for target food output condition (“crispness”) at a given time in the cooking session”). 
Regarding claim 38, Bhogal discloses
oven 100, see fig.6) comprising: 
a cooking chamber (oven cavity 200, see fig.6) for receiving a food item for cooking (see para.0039);
a door (door shown in fig.6) providing selective access to the cooking chamber (oven cavity 200),
at least one heating element (heating elements 300, see figs.8-10) within the cooking chamber (oven cavity 200) for providing heat to the cooking chamber (oven cavity 200) and the food item (food cooking within the cavity, see para.0042) by at least one of thermal conduction or convection (see para.0079); 
an imaging device (optical sensor/ camera 710, see figs.8-10. See para.0042, the optical sensor 710 include camera) positioned within one of the cooking chamber or the door (see para.0043 and figs.8-10) and having a field of view including at least a portion of the cooking chamber (oven cavity 200) and configured to capture an image of the food item inside the cooking chamber (see para.0042: “the sensor 700 can include an optical sensor 710 that functions to measure optical data about the cooking cavity 200 (e.g., foodstuff 10 within the cooking cavity 200”); 
a computing device (computing system 20, see fig.4) in communication with the imaging device (optical sensor/ camera 710) and comprising a software module (“software”, see para.0037. See para.0057, the computing system 20 includes the processor; thus, it comprises the software module as claimed) configured to determine an event-triggered interval (see para.0103, 0107-0108: “Cooking parameter values can be recorded in response to the occurrence of a recording event”. In addition, see fig.14, set of images taken at different intervals associated with food parameter values (see 0076 and para. 0145, food parameter includes “brownness”) and to trigger capturing at least one image of the food item (image 55) by the imaging device (see para.0112: “ the method can record a series of images 55 using the camera 710”) during a cooking cycle at the event- triggered interval (see figs.14,22, 24 and para.0115: “a set of images collected as foodstuff parameters during a cooking session”, and see para. 0107-0108), wherein the event-triggered interval (interval at which the images are taken, see para. 0107-0108 and fig.14) is determined based on one of an elapsed cooking time (“expiration of a cooking timer”, see para.0108), see fig.14, set of images taken at different intervals to show different brownness levels of the food), 
a mobile device (remote user device 40 (e.g., FIG. 11). “The user device 40 can be a mobile device (e.g., a laptop, tablet, phone, smartwatch, etc.)”, see para.0051) in communication with the computing device (computing system 20) and configured to: 
display the captured at least one image (image 55) during the cooking cycle (see para.0115) at the event-triggered interval (see para.0103 and 0107-0108); and 
prompt a user input during the cooking cycle (see fig.21), the user input comprising one of ending the cooking cycle, adjusting a cook time, adjusting a temperature, or adjusting a functionality of the cooking appliance (para.0053 recites: “The user interface 30 can optionally include features with which the user can make adjustments to the current cooking session (e.g., starting, pausing, stopping cooking steps, changing temperature or other operation settings”).
Regarding claim 39, Bhogal further discloses The cooking appliance of claim 38, wherein the mobile device is further configured to prompt a second user input (“feedback”) after see figs.14-15, and 17), the second user input comprising a user feedback on the completed cooking cycle (abstract: “collecting subjective feedback values from the user for the resulting food output condition of the foodstuff after the cooking session”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claims 1 and 9-11 above, and further in view of King (US 20070062934 A1, previously cited)
Regarding claim 29, Bhogal discloses all the claimed limitations as set forth.
Bhogal does not explicitly disclose the software module is configured to trigger the capturing of images at increments of one of 5 or 10 degrees during the cooking cycle.  
King discloses a microwave cavity having a camera illustrating a vessel and its contents, comprising:
periodically obtaining an image of the vessel and its contents based on the periodic measurements of temperature (see para.0072 and figure 4. By periodically obtaining an image of the vessel based on the periodic measurements of temperature, it is clear to state that the camera’s software is capable of triggering the capturing of images at increments of one of 5 or 10 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by King into Bhogal, such that the software module is configured to trigger the capturing of images at increments of one of 5 or 10 degrees during the cooking cycle, in order for visually observing the chamber and its contents based on the real-time temperature.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claims 1 and 30 above, and further in view of Thomas (US 20170195542 A1, newly cited)
Regarding claim 31, Bhogal discloses all the claimed limitations as set forth.
Bhogal does not explicitly disclose the set-point interval is set by the user.  
Thomas discloses a system for acquiring at least one image inside a cooking device, comprising:
the set-point interval is set by the user (see para.0220: “the imaging time period may be selected on the graphical user interface on the display or control panel of the cooking device 1002”. It is clear that the user set the imaging period from the on the graphical user interface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Thomas into Bhogal such that the set-point interval is set by the user. Doing so allows the user can take pictures of the food at any event as desired.
	
	Claims 32 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claims 1 and 9 above, and further in view of Ebert (US 20190242584A1, previously cited)
Regarding claim 32, Bhogal discloses all the claimed limitations as set forth, wherein the doneness-based event triggered interval is recorded in response to triggered events (see para.0108)
Bhogal does not explicitly disclose the doneness-based event triggered interval is further based on the internal temperature of the food item.  
Ebert discloses a method for establishing a degree of browning of food to be cooked in a cooking chamber of a household cooking appliance, comprising:
(para.0048 recites: “The chronological interval between the captured images may be predetermined in a variable manner, for example according to a set cooking chamber temperature, a type of food to be cooked”), result in the captured images may be predetermined in a variable manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Ebert into Bhogal such that the doneness-based event triggered interval is based on the internal temperature of the food item. Doing so allows the interval between the captured images may be predetermined in a variable manner (see para.0048 of Elbert).
	Regarding claims 35-36, Bhogal discloses all the claimed limitations as set forth. Bhogal discloses the doneness- based event triggered interval is further based on the occurrence of a recording event (see para.0108).
Bhogal does not explicitly disclose the doneness-based event triggered interval is further based on a shape change of the food item as recited in claim 35;
the shape change comprises a raising of dough as recited in claim 36.
  Ebert discloses a method for establishing a degree of browning of food to be cooked in a cooking chamber of a household cooking appliance, comprising:
The recording event shows shape change of the food item (“alterations to the food to be cooked during the cooking process may be considered. Such alterations may comprise a rising of the food to be cooked (for example of leavened dough)”, see para.0049. Para.0050 recites: “a new reference image is captured depending on an occurrence of an event.” Thus, one of the ordinary skill could make the reference image is captured depending on shape change of the food item) as recited in claim 35.
the shape change comprises a raising of dough (see para.0049) as recited in claim 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Ebert into Bhogal such that the interval is further based on a shape change of the food item and the shape change comprises a raising of dough. Doing so allows alterations to the food to be cooked during the cooking process may be considered and monitored (see para.0049 of Ebert).  
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claim 1 above, and further in view of Watt (US 20190130417 A1, newly cited)
Regarding claim 33, Bhogal discloses all the claimed limitations as set forth. Bhogal further discloses a humidity sensor (humidity sensor, see para.0041) configured to measure a humidity of the food item (see para.0041) and the doneness-based event triggered interval (see fig.14)
Bhogal does not explicitly disclose the doneness-based event triggered interval is further based on the humidity of the food item.  
Watt discloses a system to maintain digital chain of custody of containers and products loaded therein, comprising:
the event triggered interval is further based on the humidity (see para.0033: “humidity sensor may also trigger an imaging sensor”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Ebert into Bhogal, such that the modified Bhogal’s doneness-based event triggered interval is based on humidity. Doing so allows continuously .
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claim 1 above, and further in view of Nadiv (US 20190029504 A1, newly cited)
 	Regarding claim 34, Bhogal discloses all the claimed limitations as set forth. Bhogal further discloses the doneness- based event triggered interval is further based on the occurrence of a recording event (see para.0108).
Bhogal does not explicitly disclose the doneness- based event triggered interval is further based on a bubbling of the food item determined from the captured image of the food item.  
Nadiv discloses a system for controlling images capturing, comprising:
the event triggered interval (interval between pictures, see para.0055) is further based on a bubbling determined (see para.0055: “take pictures of bubbles or content by using bubble and content detector 190”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Ebert into Bhogal, such that the modified Bhogal’s doneness-based event triggered interval is based on a bubbling of the food item determined from the captured image of the food item.  Doing so allows the user can take pictures of the food at any event as desired.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal
	Regarding claim 37, Bhogal discloses all the claimed limitations as set forth. Bhogal further discloses the doneness- based event triggered interval is further based on the occurrence of a recording event (see para.0108).
Bhogal also discloses the recording event that a crispiness of the food item determined from the captured image of the food item (see fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bhogal to include that doneness- based event triggered interval based on a crispiness of the food item determined from the captured image of the food item. Doing so allows the user can take pictures of the food at any event as desired.
Response to Arguments
Claim Objections: based on the 06/28/2021 amendments, the claim objections are withdrawn.
Rejection under 35 U.S.C. §112: based on the 06/28/2021 amendments, the 112(b) rejections are withdrawn.
Rejection under 35 U.S.C. §103:
Applicant’s arguments, see Remarks, filed on 06/28/2021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhogal.
Claims 14, 21-22, and 30 are rejected by the virtue of their dependency from claim 1.
Claims 9-11 include the same features as claim 1. Thus, they are rejected by the virtue of their dependency from claim 1.
Claims 23, 31, and 34 ultimately depend from claim 1. Thus, they are rejected by the virtue of their dependency from claim 1.
Claim 29 ultimately depends from claim 1. Thus, it is rejected by the virtue of the dependency from claim 1. In addition, the Applicant’s arguments: “Providing an imaging device 
Claims 32 and 35-36 ultimately depend from claim 1. Thus, they are rejected by the virtue of their dependency from claim 1.
Thus, Claim 33 ultimately depends from claim 1. It is rejected by the virtue of its dependency from claim 1. 
Claim 37 ultimately depends from claim 1. It is rejected by the virtue of its dependency from claim 1. 
New claim 38 is rejected in view of Bhogal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuberka (US 2008/0298795 A1) discloses an image capture device, comprising a computing device 14 in communication with storage 16 and the imaging device 12 and comprising a software module (see para.0032) configured to determine an event triggered interval (see para.0027: “ an image sensor 15 connects to a central processing unit 14 that executes a logic program for automatically obtaining pictures”) and to trigger the capturing of images of an object by the imaging device 12 at event triggered interval (“selectable events that could be used as image capture triggers”, see para.0041), wherein:
the event triggered interval comprises at least a color change of the object (“selectable events that could be used as image capture triggers including but are not limited to: changes in color”, see para.0041)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673. The examiner can normally be reached Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761